Examiners Comment
Examiner notes the 1/11/2022 acceptance of applicants’ terminal disclaimer overcoming the Double Patenting rejection filed on 12/21/2021.

Reasons for Allowance
Claims 1 and 11 include allowable subject matter because prior art could not be found to disclose a method of processing a substrate, the method comprising: loading a substrate into the chamber such that the substrate is supported by the first substrate support when the chamber is in the open state; moving the second substrate support upward relative to the first substrate support such that the substrate is supported by the second substrate support when the chamber is in the closed state, while the substrate is not by the first substrate support; supplying a supercritical fluid into the chamber through at least one supply port in the closed state with all of the limitations of independent claims 1 and 11. The closest prior art other than Lee above is Kitano (US 6,773,510) which features a wafer supported from below with vertical motion to the support. However, the upper support of Kitano lifts a chamber seal in the open position (74, fig. 12) instead of the wafer. Higashi (US 2018/0073163) discloses a first support supporting the substrate with the chamber in the closed position, (13, 13a, fig. 1) and a second support supporting the substrate while not supported by the first support but not in reference to the open or closed state of the chamber as required by independent claims 1 and 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PATRICK MCCORMACK whose telephone number is (571)270-7472. The examiner can normally be reached M-F, 7:30-2:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P MCCORMACK/Primary Examiner, Art Unit 3762